TEACHERS — PROFESSIONAL REPRESENTATIVE The procedure for selection of a bargaining organization for the professional educators of a school district under 70 O.S. 509.2 [70-509.2] (1971), is for the organization to secure the requisite number of signed authorizations rather than conduct of an election. The board of education may not require the direct submission of authorizations to school officials since the statute contemplates that the authorizations will be secured by the organization seeking to be recognized. The same procedure applies for selection of a bargaining organization for employees other than professional educators.  The Attorney General has considered your request for an opinion on the following questions: "1. May the local board of education conduct an election to deter mine which professional organization is to be the representative of professional educators for negotiations? "2. May the local board of education install a procedure whereby professional educators desiring to designate a professional organization for negotiations would be required to deposit written authorization cards in a ballot box or receptacle each year at a specified time and place, and the organization receiving authorizations signed by a majority of the professional educators of the district be recognized by the local board of education as the organization to represent the professional educators for negotiations? "3. May the organization to represent employees other than professional educators be designated in a similar manner?" As to your first question, we understand that the election contemplated would be by secret ballot and would be administered directly by the school officials. The statute providing for the selection of a professional organization for purposes of providing representation of public school teachers in negotiations with the employing school district is 70 O.S. 509.2 [70-509.2] (1971), which provides in part: "The local board of education shall recognize a professional organization that secures authorization signed by a majority of the professional educators designating said organization as their representative for negotiations." Section 70 O.S. 509.2 [70-509.2] was considered in an Opinion of the Attorney General, 73-256, which construed the term "authorization" as "any means of written evidence showing that a member of the bargaining class has authorized a certain group to be that member's professional or bargaining organization." The opinion further stated that the means of designation provided by the statute is that of securing signed authorizations rather than an election. We do not view the statute as authorizing a secret ballot election for determining the bargaining organization since the statute requires authorizations to be signed; nor do we view the board of education as authorized to conduct an election since the statute states that the authorizations are to be secured by the professional organization.  As to your second question, as stated above, the statute contemplates that the professional organization seeking to be recognized is to secure written authorizations, and the board of education could not, therefore, impose as the procedure for selection of the bargaining organization the requirement that authorization cards be deposited directly with school officials. This conclusion is consistent with the conclusion of Opinion of the Attorney General, 74-260, that the election of individual bargaining representatives must be conducted by the professional organization rather than the school officials. As to employees other than professional educators, 70 O.S. 509.5 [70-509.5] (1971) provides in part: "All employees of a school district other than those employees who are professional educators shall likewise be eligible to designate an organization." Our response to your first two questions relative to selection of a bargaining organization by professional educators would, therefore, likewise apply to the selection of a bargaining organization by the other employees of the school district.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: The procedure for selection of a bargaining organization for the professional educators of a school district under 70 O.S. 509.2 [70-509.2] (1971), is for the organization to secure the requisite number of signed authorizations rather than the conduct of an election. The board of education may not require the direct submission of authorizations to school officials since the statute contemplates that the authorizations will be secured by the organization seeking to be recognized. The same procedure applies for selection of a bargaining organization for employees other than professional educators.  (Joe C. Lockhart)